DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James O’Neill on 07/01/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 12/21/2020. 


22. 	(Currently Amended) A power semiconductor device, comprising: 
a semiconductor body coupled to a first load terminal structure and a second load terminal structure; 
an active cell field implemented in the semiconductor body and configured to conduct a load current; 
a plurality of first cells and a plurality of second cells provided in the active cell field, each being electrically connected to the first load terminal structure on one side and electrically connected to a drift region of the semiconductor body on another side, the drift region having a first conductivity type; and 
one or more dummy cells provided in the active cell field, separating one of the first cells from one of the second cells; 
wherein: 
each first cell comprises a first mesa, the first mesa including: a first port region having the first conductivity type and being electrically connected to the first load terminal structure, a first channel region 
each second cell comprises a second mesa, the second mesa including: a second port region having the second conductivity type and being electrically connected to the first load terminal structure, a second channel region being coupled to the drift region, and a second control electrode that is configured to induce a current path for charge carriers of the second conductivity type within the second channel 2 of 13Application Ser. No.: 16/410,293Attorney Docket No. 1012-2458 / 2015P52043 US01region; 
each of the one or more dummy cells comprises a third mesa, an insulation structure that directly adjoins the first load terminal structure, a semiconductor region in the third mesa that is coupled to the drift region and is insulated from the first load terminal structure by the insulation structure, and a third control electrode that is adjacent to and insulated from the semiconductor region; and 
wherein the first and second control electrodes are independently controllable, 
wherein the second control electrode is disconnected from the first load terminal structure,
wherein the third control electrode is connected to the first load terminal structure.  


23. (Canceled).

24. (Previously Presented) The power semiconductor device of claim 22, wherein the one or more dummy cells immediately adjoin the one of the first cells at a first side and immediately adjoin the one of the second cells at a second side that is opposite from the first side.

25-27. (Canceled).  

28. (Previously Presented) The power semiconductor device of claim 22, wherein the one or more dummy cells comprise a plurality of the dummy cells arranged successively next to one another and collectively between the one of the first cells and the one of the second cells.  

 22, wherein the first cells are configured to fully deplete the first channel region of mobile charge carriers of the second conductivity type in a conducting state of the semiconductor device.

30-38 (Canceled).

Allowable Subject Matter

Claims 22, 24 and 28-29 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 22, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a power semiconductor device, comprising: one or more dummy cells provided in the active cell field, separating one of the first cells from one of the second cells; wherein: each first cell comprises a first control electrode that is configured to induce a current path for charge carriers of the first conductivity type within the first channel region; each second cell comprises a second control electrode that is configured to induce a current path for charge carriers of the second conductivity type within the second channel 2 of 13Application Ser. No.: 16/410,293Attorney Docket No. 1012-2458 / 2015P52043 US01region; each of the one or more dummy cells comprises a third control electrode that is adjacent to and insulated from the semiconductor region; and wherein the first and second control electrodes are independently controllable, wherein the second control electrode is disconnected from the first load terminal structure, wherein the third control electrode is connected to the first load terminal structure in combination with the rest of the limitations of the claim.

The closest prior arts on record are Shirai (US-20030080355-A1), Ryu (US-20040119076-A1), Pfirsch (US-20150179637-A1) and Weber (US-20150015309-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 24 and 28-29 are also allowed being dependent on allowable claims 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON GRAY/
Examiner, Art Unit 2897